 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 WARREN TAYLOR,

                  Plaintiff,

             - against -

 THE CITY OF NEW YORK; DEPARTMENT OF
 CORRECTION COMMISSIONER JOSEPH PONTE;
 BUREAU CHIEF OF SECURITY BRIAN
 SUPRENANT; CAPTAIN HARPER; DEPUTY                 MEMORANDUM AND ORDER
 WARDEN CORT; CORRECTION OFFICER
 ANDERSON #3597; CORRECTION OFFICER                 16 Civ. 7857 (NRB)
 STEVENSON; GRVC WARDEN YOLANDA CANTY;
 ASSISTANT DEPUTY WARDEN SARDIA LEWIS
 #97; CORRECTION OFFICER JOHN DOE
 SUPERVISING AND POLICY MAKING
 OFFICIALS, ##1-8; JOHN DOE CORRECTION
 OFFICIAL RESPONSIBLE FOR DETAINEE
 PLACEMENT IN HOUSING AREAS ##1-4;
 JOHN DOE CORRECTION OFFICERS ##1-8,

                Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     Plaintiff Warren Taylor brings this action against the City

of New York, several supervisory defendants from the New York City

Department   of   Correction   (“DOC”),   and   several   DOC   correction

officers for alleged violations of 42 U.S.C. § 1983 arising from

an attack plaintiff suffered while incarcerated at the George R.

Vierno Center (“GRVC”) on Rikers Island.        Plaintiff now moves for

an order extending his time to serve defendant Correction Officer

Shawana Stevenson.      For the reasons that follow, plaintiff’s

motion is denied.


                                   1
                                   I.   BACKGROUND

      The Court assumes familiarity with the factual background of

this case, as detailed in our March 27, 2018 Memorandum and Order

(ECF No. 51), and will discuss only those facts relevant to the

disposition of the pending motion.              Plaintiff is a former inmate

of the GRVC.         Compl. ¶ 7, Oct. 12, 2016, ECF No. 19.                While

incarcerated therein, Officer Stevenson (whose first name was

unknown to plaintiff at the time of his incarceration) allegedly

disclosed      the   nature    of    plaintiff’s   alleged   crimes   to   other

detainees. 1    Id. ¶ 37.      On January 10, 2015, plaintiff was stabbed

in the eye by another inmate who explicitly “cited” the nature of

plaintiff’s criminal charges as the reason for the attack.                 Id. ¶

40.   Officer Stevenson is not alleged to have been present for the

attack.

      Plaintiff filed the complaint in this action on October 12,

2016.     On    December      7,    2016,   thirty-four   days   prior   to   the

expiration of the service period, see Fed. R. Civ. P. 4(m), the

Court sent a letter to plaintiff’s counsel stating that a review

of the docket indicated that the complaint had yet to be served on

defendants, and that unless plaintiff “achieve[s] service or can

show good cause why [his] time to serve should be extended, this



1     Plaintiff was charged with committing a criminal sexual act in the first
degree, a class B felony (N.Y.P.L. § 310.50), and criminal impersonation in the
first degree, a class E felony (N.Y.P.L § 190.26). See Mem. and Order at 2
n.1, ECF No. 51.


                                            2
matter will be dismissed without prejudice on January 11, 2017.”

Plaintiff allowed the time for service to conclude on January 10,

2017 without filing proof that he had effected service upon Officer

Stevenson or requesting an extension of time in which to do so.

      Following     the     conclusion       of        the    service     period,      the

Corporation Counsel for the City of New York twice pointed out

plaintiff’s apparent failure to serve: first in a January 12, 2017

letter    requesting      an   enlargement        of    time    to     respond    to    the

complaint, see Ltr. at 2 n.1, ECF No. 34, and again on March 20,

2017 in    a   pre-motion      letter   warning         plaintiff       that   the     City

intended     to   seek    dismissal     of    all       claims       against     unserved

defendants as part of an anticipated motion to dismiss, see Ltr.

at 2, ECF No. 36.        In plaintiff’s March 27 response to defendant’s

pre-motion     letter,    he   explained     for        the    first    time   that     all

defendants other than Officer Stevenson had, in fact, been properly

served within the prescribed period, and that a process server had

attempted to serve Officer Stevenson on January 5, 2017 “but [was]

informed that he no longer worked for DOCS.” See Ltr. at 2, ECF

No. 37; see also Aff. of Attempted Service, filed Mar. 27, 2017,

ECF No. 38 (“5th day of January 2017 went to [GRVC] to serve

[Officer Stevenson] and spoke with Officer Richards who stated the

recipient has not been employed there since 2015.”). 2                         Plaintiff



2     Plaintiff is “not alleging bad faith on the part of Officer Richardson.”
Pl.’s Mem. of Law in Supp. (“Pl.’s Br.”) at 12 n.3, Oct. 30, 2018, ECF No. 67.


                                         3
further requested “additional time to serve [Officer Stevenson].”

Ltr. at 2, ECF No. 37.

       On April 25, 2017, the Court granted defendants leave to file

their    anticipated       motion    to    dismiss.           In   the     briefing    that

followed, neither party addressed the issue of whether there was

good cause for plaintiff’s failure to serve Officer Stevenson.

Nevertheless, in our March 27, 2018 Memorandum and Order resolving

defendants’ motion, we cautioned plaintiff once again that the

claims    asserted    against       Officer        Stevenson       would    be    dismissed

“unless plaintiff could show that he already served [Stevenson]

within that 90-day window or had good cause for his failure to do

so.”    Mem. and Order at 35, ECF No. 51.

       Following the Court’s decision, plaintiff served defendants’

counsel with an interrogatory seeking the identification of any

correction officer with the last name of “Stevenson” who was

assigned to the relevant GRVC unit at the relevant time.                              Decl.

of Leo Glickman (“Glickman Decl.”) ¶ 2, Oct. 30, 2018, ECF No. 66.

As there was more than one correction officer who matched this

description,    the    parties       engaged         in   a   series       of    good-faith

discussions    in     an    attempt       to       identify    the    correct       Officer

Stevenson.     See id. ¶¶ 2–13; Ltr. at 2, Sept. 24, 2018, ECF No.

61.     It was not until September 18, 2018, that the City was able

to confirm that the “Officer Stevenson” named in plaintiff’s

complaint was Correction Officer Shawana Stevenson.                                Glickman


                                               4
Decl. ¶ 13.     Shortly thereafter, plaintiff filed the pending

motion in which he seeks to show good cause for his failure to

serve, or, in the alternative, to persuade the Court that a

discretionary extension of time is warranted.

                            II.    DISCUSSION

     A. Legal Standard

     The Federal Rules of Civil Procedure require a plaintiff to

serve a summons and complaint on a defendant within 90 days of

filing the complaint. See Fed. R. Civ. P. 4(m).              “But if the

plaintiff shows good cause for [failing to serve a defendant within

the prescribed time], the court must extend the time for service

for an appropriate period.”       Id.

     Good cause is “generally limited to exceptional circumstances

where the plaintiff’s failure to serve process in a timely manner

was the result of circumstances beyond its control.”           Barbosa v.

City of New York, No. 16 Civ. 7340 (LTS), 2018 WL 4625620, at *2

(S.D.N.Y. Sept. 26, 2018) (internal quotation marks omitted).          “In

considering whether a plaintiff has shown good cause, courts weigh

the plaintiff’s reasonable efforts to effect service and the

prejudice to the defendant from the delay.”          Songhorian v. Lee,

No. 11 Civ. 36 (CM), 2012 WL 6043283, at *4 (S.D.N.Y. Dec. 3, 2012)

(internal   quotation    marks    omitted).     Factors   probative   of   a

plaintiff’s diligence include whether plaintiff was on notice of

his need to properly serve a defendant, see Cassano v. Altshuler,


                                        5
186 F. Supp. 3d 318, 322 (S.D.N.Y. 2016), whether plaintiff made

reasonable efforts to effect service by various methods, see In re

Teligent   Servs.,      Inc.,   324    B.R.    467,   472    (Bankr.     S.D.N.Y.

2005), aff’d, 372 B.R. 594 (S.D.N.Y. 2007); Goldstein v. Laurent,

No. 09 Civ. 2437 (PKC), 2010 WL 4237582, at *4 (S.D.N.Y. Oct. 15,

2010), and whether plaintiff moved for an extension of time in

which to serve the defendant, see Gordon v. Hunt, 835 F.2d 452,

453 (2d Cir. 1987); Allianz Ins. Co. v. Otero, 01 Civ. 2598

(LMM)(HBP), 2003 WL 262335, at *4 (S.D.N.Y. Jan. 30, 2003).

      Even in the absence of good cause, Rule 4(m) allows the Court

to   exercise   its    discretion     and   extend    the   time   allotted   for

service.   See Zapata v. City of N.Y., 502 F.3d 192, 193 (2d Cir.

2007).     “Factors relevant to the exercise of this discretion

include,   inter      alia,   the   relative    prejudice     to   the    parties

(including whether the action would be barred by the statute of

limitations and whether defendant had actual notice of the suit)

and whether there is a justifiable excuse for the failure to

serve.”    Mares v. United States, 627 F. App’x 21, 23 (2d Cir.

2015) (internal quotation marks omitted).

      B. Good Cause

      Plaintiff has failed to establish good cause.                      While we

accept that plaintiff’s single attempt at service was unsuccessful

for reasons outside of his control, it is clear from the record

that he made no other effort to serve, locate, or even identify


                                        6
Officer Stevenson prior to the conclusion of the 90-day service

period. 3   Plaintiff unconvincingly ascribes his inactivity to the

strictures of Rule 26(d)(1), which bar a party from “seek[ing]

discovery from any source before the parties have conferred as

required by Rule 26(f).”       Fed. R. Civ. P. 26(d)(1).         But nothing

in   the    Federal   Rules    precluded    plaintiff     from    informally

conferring with the City, moving the Court to either authorize

pre-conference discovery or order the City to identify Stevenson

pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), or

simply “request[ing], as appropriate, an extension of time to

complete service.”      George v. Prof’l Disposables Int’l, Inc., 221

F. Supp. 3d 428, 434 (S.D.N.Y. 2016).           See also Fed. R. Civ. P.

26(d)(1) (barring pre-conference discovery “except . . . when

authorized by these rules, by stipulation, or by court order”).

That plaintiff failed to take any action until nearly three months

after the expiration of the service period (and even then only in

the form of a perfunctory, two-sentence request for additional

time to serve) is particularly inexcusable here given that the

Court was careful to notify plaintiff of his service obligations

(and the consequences of failing to satisfy them) well in advance


3     Plaintiff’s counsel declares that he performed internet research in an
attempt to identify the correct Officer Stevenson, see Glickman Decl. ¶¶ 15–
16, but conspicuously fails to aver that the research was conducted within the
90-day service period, see id. ¶ 15 (stating merely that the research was
performed “[p]rior to the Motion to Dismiss being filed and discovery”).




                                      7
of the deadline.     For these reasons, the Court finds that plaintiff

has not made the requisite showing of good cause for his failure

to properly serve Officer Stevenson within the prescribed period. 4

      C. Discretionary Extension

      The Court further concludes that a discretionary extension of

time to serve Officer Stevenson is unwarranted.              In weighing the

relative prejudice to the parties, we recognize that the statute

of limitations has run on plaintiff’s claims 5 and that if this

motion is denied all claims asserted against Officer Stevenson

will be time-barred. 6       However, such prejudice must be weighed

against the corresponding prejudice to Officer Stevenson “that

arises from the necessity of defending an action after both the

original service period and the statute of limitations have passed

before service.”      Zapata, 502 F.3d at 198.         Indeed, as plaintiff

acknowledges, “it is obvious that any defendant would be harmed by

a generous extension of the service period beyond the limitations


4     Because we find that plaintiff has failed to demonstrate that he undertook
reasonable efforts to serve Officer Stevenson, we need not consider defendant’s
prejudice in making our good cause determination. See Delicata v. Bowen, 116
F.R.D. 564, 566 (S.D.N.Y. 1987) (holding prejudice to the defendant is relevant
only where plaintiff has been diligent in attempting to make service).        We
nevertheless observe that, for the reasons described infra, it is clear that
Officer Stevenson has been prejudiced by plaintiff’s neglect.

5     Plaintiff does not dispute that the statute of limitations has run on his
claims against Officer Stevenson. See, e.g., Pl.’s Br. at 9; see also Shomo
v. City of New York, 579 F.3d 176, 181 (2d Cir. 2009) (three-year statute of
limitations for § 1983 claims).

6     Plaintiff’s claims against defendants the City of New York, Commissioner
Ponte, Bureau Chief of Security Suprenant, Chief Canty, Deputy Warden Cort,
Captain Harper, and Correction Officer Anderson will proceed regardless of the
disposition of this motion.


                                       8
period for the action, especially if the defendant had no actual

notice of the existence of the complaint until the service period

had expired.”       Id.    Such is the case here.          Nothing in the record

suggests that Stevenson has had notice that the instant action

“was forthcoming (much less already pending).”                     Id. at 198–99.

And the fact that the City was working in good faith to identify

Officer   Stevenson        through    September     of    2018   puts   the   lie    to

plaintiff’s speculation that the City’s investigation into the

matter timely notified Officer Stevenson of the pendency of the

lawsuit. 7

      Moreover,      “to     obtain    a       discretionary     extension,      ‘the

plaintiff    must    ordinarily       advance      some   colorable     excuse      for

neglect.’” Jones v. Westchester Cty., No. 14 Civ. 9803 (KMK), 2018

WL 6726554, at *7 (S.D.N.Y. Dec. 21, 2018) (quoting Zapata, 502



7     Plaintiff cites readily distinguishable caselaw in support of his argument
that the Court should impute knowledge of the lawsuit to Officer Stevenson even
in the absence of evidence of actual notice. For example, in Vantone Grp. Ltd.
Liab. Co. v. Yangpu Ngt Indus. Co., 2016 WL 3926449, at 4 (S.D.N.Y., July 15,
2016), the court found that a foreign corporation had notice of a lawsuit where
the corporation was “clearly aware of the litigation” following multiple
attempts at service and the corporation’s affiliates had been actively defending
the case for several years.     See Vantone Grp. Ltd. Liab. Co. v. Yangpu Ngt
Indus. Co., 2016 WL 3926449, at 4 (S.D.N.Y., July 15, 2016). Officer Stevenson,
however, is not “clearly aware of the litigation,” was the subject of a single
unsuccessful attempt at service, and is not alleged to have published
information about plaintiff’s criminal history with any “affiliates” that are
actively defending themselves against similar allegations. Indeed, the factual
predicate for plaintiff’s claim against Officer Stevenson is entirely distinct
from that of the only other named correction officer (Anderson), who has been
actively defending himself against allegations that he failed to intervene in
the attack itself.    In Garcia v. City of New York, another case cited by
plaintiff, the court imputed knowledge to an unserved defendant where defense
counsel for the City of New York had stated that that they “anticipated
representing” the unserved defendants. 2017 WL 1169640, at 6 (S.D.N.Y., 2017).
Corporation Counsel for the City has made no such representations in this case.


                                           9
F.3d at 198).        Plaintiff here made a single unsuccessful effort

to serve Officer Stevenson, failed to timely move for an extension,

and delayed until well after the statute of limitations had run to

request information from the City or attempt to make any showing

of good cause.       This all despite the fact that plaintiff was put

on notice of his failure to serve on no fewer than three occasions

prior to the expiration of the limitations period.

     Because the balance of hardships favors defendants and the

situation is the result of the plaintiff's own neglect, we decline

to afford plaintiff an extension of time to serve in the absence

of good cause.

                                 III. CONCLUSION

     For the foregoing reasons,               plaintiff's motion is denied in

its entirety.        Plaintiff's claims against Officer Stevenson are

hereby   dismissed     under     Fed.    R.    Civ.   P.   4 (m).        The   dismissal

necessarily     operates    with        prejudice     because       the    statute    of

l imitations   has    expired.      The       Clerk   of   Court    is    respectfully

directed to     terminate      the motion pending          at   ECF No.        65.   The

parties are directed to complete discovery consistent with the

schedule endorsed by the Court on May 16, 2019.

Dated:     New York, New York
           June 3, 2019
                                                ~2-~
                                                N0MJREICE BUCHWALD
                                                UNITED STATES DISTRICT JUDGE




                                          10
